The record in this case discloses a warrant of the Governor of Alabama, regular in all particulars, under which this petitioner is being held. This was sufficient on its face to authorize the sheriff to hold the petitioner. Thacker v. State,20 Ala. App. 302, 101 So. 636.
The judgment recites that the trial court heard the evidence, and upon consideration, etc., denied the writ. There is no statement of the evidence and the judge's ruling thereon, all certified to be correct by the judge hearing the petition in this record. This statement of the evidence and the judge's rulings thereon is now provided by section 3238, Michie's Enc. Code 1928, and stands in lieu of a bill of exceptions as was formerly required. In the absence of this evidence, we must presume that the finding of the circuit judge and the denial of the writ was without error.
The judgment is affirmed.
Affirmed.
                              On Rehearing.